 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          COLIN MAYCOCK, et al.,
 8                                 Plaintiffs,
                                                            C19-562 TSZ
 9              v.
                                                            MINUTE ORDER
10        CHRISTOPHER DUGOVICH, et al.,
11                                 Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    The Court directs Plaintiffs to file a declaration by September 13, 2019, not
14
     to exceed two pages, addressing whether Defendants have provided Local 114 “with the
     information that it requested in its letter of December 21, 2018.” Docket no. 26 at 12.
15
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17          Dated this 9th day of September, 2019.

18
                                                        William M. McCool
19                                                      Clerk

20                                                      s/Karen Dews
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
